Citation Nr: 1146758	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-14 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for low back condition.  

2.  Entitlement to service connection for low back condition.  

3.  Entitlement to service connection for cervical spine disability.  

4.  Entitlement to service connection for left shoulder disability.  

5.  Entitlement to service connection for right shoulder disability.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bi-polar disorder.  




REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1971.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision in which the RO denied the Veteran's claims. 

In February 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is associated with the claims file and has been reviewed.  In addition, after certification of the appeal, in April 2011, the Board received new evidence, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011). 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bi-polar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  An unappealed August 1975 rating decision denied the Veteran's claim for service connection for low back condition.    

2.  The evidence associated with the claims file since the August 1975 rating decision includes evidence that is not cumulative and redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim for service connection for a low back disability.  

3.  The evidence is in relative equipoise as to whether the Veteran's current low back disability is casually related to his military service.  

4.  The preponderance of the evidence is against a finding that the Veteran's cervical spine disability is casually related to his military service.  

5.  The Veteran has not been diagnosed with a left shoulder condition.  

6.  The Veteran has not been diagnosed with a right shoulder condition.  


CONCLUSIONS OF LAW

1.  The August 1975 rating decision, denying service connection for low back is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2011).

2.  As evidence received since the August 1975 rating decision, denying service connection for low back condition is new and material, the criteria for reopening the claim for service connection for a low back disability are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for low back condition, to include IVDS, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for the establishment of service connection for cervical spine condition, to include degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).

5.  The criteria for the establishment of service connection for left shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).

6.  The criteria for the establishment of service connection for right shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011). 

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Prior to the initial adjudication of the Veteran's claims for service connection, he was provided notice of the VCAA in a June 2008 letter.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letter also contained information pertaining to the downstream disability rating and effective date elements of his claims. 

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II.  Pertinent Laws and Regulations

A.  Petition to Reopen

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Here, the claim to reopen was received in January 2008; therefore, the current version of the law, which is set forth in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).




B.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2011).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


III.  Analysis

A.  Petition to Reopen 

In an August 1975 rating decision, the RO denied service connection for low back pain.  The evidence of record at that time consisted of the Veteran's service treatment records and the report of a VA examination performed in August 1975.   

The evidence added to the record since the August 1975 rating decision consists of VA treatment records, testimony from the Veteran, and private treatment records and medical opinion.  The Veteran's claim was denied because there was no evidence of a low back disability.  

The newly submitted evidence, namely a March 2011 private medical statement, which was added to the evidence of record after the August 1975 rating decision, shows that the Veteran has been diagnosed with intervertebral disc syndrome (IVDS) and the Veteran's private doctor has linked this disability to his military service.  In addition, at the Veteran's February 2010 Board hearing, the Veteran testified to a continuity of symptomatolgy.  

As such, the evidence that has been submitted since the August 1975 rating decision is both new and material because it shows that the Veteran has been diagnosed with a low back disability that is casually related to his military service.  Thus, the evidence tends to establish a previously unestablished fact that was necessary to substantiate the claim.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of service connection for a low back disability.  

B.  Low Back Condition

The Veteran contends that he injured his low back in March of 1968 while serving on active duty when he tried to lift a hamburger container.  A service treatment record dated in March 1968 shows that the Veteran reported having pain in the lumbosacral area.  The Veteran indicated that he felt something snap while lifting something.  At his October 1970 separation clinical evaluation the Veteran was found to have a normal spine.  

With respect to the issue of whether the Veteran incurred his low back disability while serving on active duty, the Board has considered the testimony of the Veteran at his February 2010 Board hearing in conjunction with the other evidence of record and has resolved all reasonable doubt in favor of the Veteran.  The Veteran testified that his low back disability began in March 1968 when he attempted to lift a container of hamburger.  He testified that he felt something snap.  Service treatment records corroborate this testimony.    

Additionally, the Veteran testified at his February 2010 Board hearing that after injuring his low back while on active duty, it has been sore 24/7 since that time, thus indicating a continuity of symptomatolgy.  As indicated above, continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  

Finally, the Board finds that there is evidence of a nexus between the claimed in-service injury and the present disability.  In support of the Veteran's claim is a March 2011 written statement and examination report from the Veteran's private doctor.  The doctor indicated that there was a causal nexus between the Veteran's current IVDS and the injury the Veteran sustained in March 1968.  

After considering all of the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record indicates that the Veteran sustained an injury to his low back while serving on active duty.  The Veteran testified at his Board hearing to continued symptoms of recurrent back pain and a March 2011 private doctor opined that the Veteran's back condition (which has been diagnosed as IVDS) was related to his in-service lifting accident.  Therefore, the Board determines that service connection for a low back disability, to include IVDS is warranted.  

C.  Cervical Spine

The Veteran has contended that he has developed a cervical spine condition, to include degenerative disc disease.  Service treatment records are entirely negative for any complaints, findings, or treatment with regard to the cervical spine.  An October 1970 separation examination showed a normal clinical evaluation of the spine.  

The record evidence shows that the Veteran has sought medical treatment for a cervical spine disability and has been diagnosed with degenerative disc disease of the cervical spine and a January 2010 MRI showed multiple areas of foraminal narrowing, a moderate broad based disc bulge at C4-C5, and status post fusion of the C5-C6 level.  

Although there is medical evidence of a current disability in this case there is no evidence of in-service incurrence or evidence of a casual relationship between the Veteran's current cervical spine condition and his military service.  

As noted, the VA has not sought an opinion as to the etiology for the Veteran's cervical spine condition for which service connection has been claimed.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The above evidence indicates that the low threshold of McLendon has not been met. While the Veteran has been diagnosed with a cervical spine disability, there is absolutely no medical or lay evidence indicating in-service symptoms, continuity of symptomatology, or possible nexus between these disability and service, and the normal findings on the separation examination report are evidence against these elements.  The evidence therefore does not indicate that the diagnosed cervical spine condition may be associated with service. 

For the reasons provided above, the preponderance of evidence is against the Veteran's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102. 

D.  Left and Right Shoulder

The Veteran has contended that he currently has disabilities of the left and right shoulder as a result of his military service.  

However, in the instant case there is no competent evidence of a current disability.  The claims file is void of any evidence which shows that the Veteran has been diagnosed with a left or right shoulder disability. 

In order for a claimant to be granted service connection for a claimed disability (on either a direct or secondary basis), there must be evidence of a current disability. See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability). 

The Board notes that without evidence of a current disability, to include persistent and recurrent symptoms of a disability, a VA examination is not warranted.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 


ORDER

As new and material evidence has been received, the previously-denied claim for entitlement to service connection for low back disability is reopened and granted.  

Entitlement to service connection for cervical spine disability is denied.  

Entitlement to service connection for left shoulder disability is denied.  

Entitlement to service connection for right shoulder disability is denied.  


REMAND

With respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric condition, to include PTSD and bipolar disorder, the Board has determined that further development of the Veteran's claim is warranted.  

The Veteran has alleged that he has developed an acquired psychiatric condition as a result of his military service.  With respect to his claim for PTSD the Veteran has alleged that he has developed PTSD as a result of witnessing a motor vehicle accident involving civilians.  The Board notes that the Veteran did not serve in combat and his reported stressor does not involve fear of hostile military or terrorist activity and has not been corroborated.  

With regards to the Veteran's claim for an acquired psychiatric condition, other than PTSD, the Board finds that the Veteran should be afforded a VA examination in order to obtain a medical nexus opinion.  The evidence of record shows that the Veteran has been diagnosed with numerous psychiatric conditions, other than PTSD.  The Veteran testified at his February 2010 Board hearing that his psychiatric disability first manifested itself while he was serving on active duty and have continued since that time.  Specifically, the Veteran stated that he was experiencing depression, anxiety, tension, and stress and decided to go home.  He went AWOL with 18 days left of his military service.  A review of the Veteran's personnel records show that the Veteran was AWOL from January 18, 1971 to February 2, 1971.  In addition, a March 2011 private psychiatric examination report shows that the Veteran reported experiencing a great deal of stress in connection with his military service and the private doctor diagnosed the Veteran with PTSD and bipolar disorder.  

Given that there is no medical opinion of record which addresses the etiology of the Veteran's acquired psychiatric disorders, other than PTSD, the Board finds that the Veteran should be afforded a VA examination in order to obtain a medical opinion as to the nexus of the Veteran's acquired psychiatric disorders, other than PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric condition.  The examination report is to contain a notation that the examiner reviewed the claims file.  The psychiatric examination is to include a review of the Veteran's history and a comprehensive mental status evaluation and tests deemed as necessary. 

The examiner must offer an opinion addressing the following questions:

Has the Veteran developed an acquired psychiatric disorder other than PTSD, and; if so, please specify the diagnosis (or diagnoses).  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder, other than PTSD, had its onset during service; was manifested within one year after the Veteran's discharge from service in March 1971; or was such a disorder (other than PTSD) caused by any incident or event that occurred during service?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale for any opinions should be provided.

2.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


